Citation Nr: 1446929	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  09-13 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUE

1. Whether new and material evidence has been received to reopen the claim of service connection for left hip arthritis.

2. Entitlement to service connection for left hip arthritis, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from July 1950 to July 1953.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the RO in Cleveland, Ohio.

The reopened claim of service connection for left hip arthritis is being remanded to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. In the April 2006 rating decision, the RO denied the Veteran's claim of service connection for left hip arthritis; he did not perfect a timely appeal or submit additional evidence within one year thereof.  

2. The evidence added to the file subsequent to the April 2006 rating decision relates to a previously unestablished fact and presents a reasonable possibility of substantiating the claim of service connection. 


CONCLUSIONS OF LAW

1. The April 2006 rating decision, which in pertinent part, denied service connection for left hip arthritis, is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156, 20.302 (2014). 

2. The evidence received subsequent to the April 2006 rating decision is new and material, and the claim for service connection for left hip arthritis is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) includes enhanced duties to notify and assist claimants for VA benefits. The VA regulations implementing VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). To the extent that action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not required at this time.

Laws and Regulations

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002). The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold. The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, does not require new and material evidence as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Analysis

In this case, the RO denied the Veteran's claim of service connection for left hip arthritis in an April 2006 rating decision. In essence, the RO found that there was no evidence of a nexus linking the current left hip condition to the Veteran's period of active duty. 

The Veteran was informed of the decision and his appellate rights, but did not perfect an appeal regarding this issue.  There was also no evidence received that pertained to the claim within one year of the issuance of the decision.  38 C.F.R. §§ 3.156, 20.302.  Therefore, the decision became final.

The evidence received since the April 2006 rating decision includes evidence that is both new and material to the claim. For example, a July 26, 2011 letter from the Veteran's private physician, Dr. M.P., notes his military service in Korea, including staph and strep infections, and complaints of current stiffness and decreased range of motion of the lumbar spine and both hips. The physician opined that the Veteran's present medical conditions are a direct result of exposure in Korea as well as continued wear and tear on his musculoskeletal system.  

This evidence is not cumulative and redundant of the evidence previously considered, as there had been no evidence relating the left hip arthritis to the Veteran's service at that time. The Board must also presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claim and may not assess its probative weight in relation or comparison to other evidence for reopening purposes. See Justus v. Principi, 3 Vet. App. 510, 513  (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  Therefore, the Board finds that this new evidence relates to an unestablished fact necessary to substantiate the claim.  Accordingly, new and material evidence has been presented to reopen the Veteran's previously denied claim of service connection for left hip arthritis. 


ORDER

The application to reopen a claim for service connection for left hip arthritis is granted. 


REMAND

Having reopened this claim, the Board finds that further development is warranted.

Here, the Veteran asserts that his current left hip arthritis either had its clinical onset during his period of service or otherwise was caused or aggravated by a service-connected disability.   

A February 1953 service treatment record documents complaint of generalized joint and muscular aches. Subsequent to service, June 2002 and August 2008 treatment records confirm a diagnosis of osteoarthritis of the hip.

In a November 2009 VA examination report, the examiner opined that the Veteran's left hip arthritis was not "as likely as not related to STD while in active duty." The examiner rationalized that the Veteran's left hip arthritis was consistent with his age and explained that there was no evidence of infection or any infective process in the hip joint.

In a February 2010 VA examination report, the examiner opined that the Veteran's left hip arthritis was not "as likely as not related to carbuncles/furuncles in the service." The examiner rationalized that the Veteran's left hip arthritis was consistent with his age and explained that magnetic resonance imaging (MRI) of his hips did not report any infective process other than osteoarthritis. There was no evidence of osteomyelitis or any other infective process.

The Board notes that during the pendency of the appeal, service connection was granted for furuncles/carbuncles in an April 2014 rating decision. In this regard, the RO noted that a September 2013 VA examination showed active infection. Under the circumstances, the Board finds that further examination is warranted to determine if the left hip arthritis is due to active furuncle infection. Additionally, to the extent that the previous examiners found that the Veteran's left hip arthritis was not as likely as not related to carbuncles/furuncles in the service, the examiners failed to expressly state whether the left hip arthritis was aggravated by the now service-connected furuncle/carbuncle disability.  

Where an examiner finds that a service-connected disability did not cause a claimed disorder and that the claimed disorder was more likely related to other factors, it is not clear that aggravation has been addressed. El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).  

Further, the examiners failed to offer an opinion as to whether the Veteran's left hip arthritis was directly related to service (i.e., whether it onset due to event or incident of the Veteran's period of service). In this regard, the Board notes that a February 1953 service treatment record documents complaint of generalized joint and muscular aches. Given the limited scope of the opinions, another examination is needed in this case. See Barr v. Nicholson, 21 Vet. App. 303 (2007).   

In addition, any outstanding treatment records referable to the claimed left hip arthritis should be obtained for review and associated with the Veteran's electronic claims file, to specifically include a copy of the September 2013 VA examination on which the RO relied to support the decision to grant service connection for furuncles/carbuncles. Also, in light of the assertion that a current left hip disability was caused or aggravated by a service-connected disability, the Veteran should be provided updated VCAA notification regarding his claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send the Veteran a letter notifying him how to substantiate a claim for service connection on a secondary basis.  

2. Contact the Veteran and ask him to identify all treatment rendered for the claimed left hip arthritis since service. Based on his response, the AOJ should obtain copies of any outstanding treatment records, to specifically include the September 2013 report of VA examination, and associate them with the record.  

The Veteran also should be notified that he may submit medical evidence or treatment records in support of his claim.

3. Schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed left hip arthritis. The claims file should be made available to the examiner for review prior to examination. All indicated tests and studies should be performed and the clinical findings should be reported in detail. 

A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions. 

After reviewing the entire record, to include the February 2010 and September 2013 VA examination reports and the February 2011 letter from Dr. M.P., the VA examiner should provide an opinion as to the following: 
(a) Whether it is at least as likely as not (50 percent probability or better) that the left hip arthritis had its clinical onset during service or was due to an event or incident of the Veteran's period of active service
(b) Whether it is at least as likely as not that the left hip arthritis was caused by service-connected furuncle/carbuncles
(c) Whether it is at least as likely as not that the left hip arthritis was aggravated by (permanently worsened) service-connected furuncle/carbuncles.  

If aggravation of the left hip arthritis by service-connected furuncle/carbuncles is shown, the examiner should objectively quantify the degree of aggravation beyond the level of impairment had no aggravation occurred.  

The examination report must include complete rationale for all opinions and conclusions reached.

4. After completing all indicated development, the AOJ should readjudicate the claim on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, as indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


